Citation Nr: 1013295	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  05-16 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to a rating in excess of 10 percent for 
bilateral pes planus.



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel










INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1992 to June 2002.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2002 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California.  That rating 
decision, in pertinent part, granted service connection for 
bilateral pes planus, and assigned a 10 percent rating for 
each foot. A subsequent (July 2003) rating decision by the 
RO found that the October 2002 rating decision was clearly 
and unmistakably erroneous, and that a single 10 percent 
evaluation should be assigned for the bilateral pes planus. 

While the Veteran initially disagreed with the reduction 
(see August 2003 notice of disagreement), he never filed a 
substantive appeal as to the propriety of the reduction.  
Following the issuance of the March 2005 statement of the 
case he stated "[t]he benefit I want:  I am requesting my 
current disability rating for bilateral pes planus be 
increased from the present ten percent to a total of thirty 
percent."  Following a January 2007 Board remand for 
development of the higher initial evaluation issue, the 
January 2010 supplemental statement of the case (SSOC) 
addressed the claim for a rating in excess of 10 percent.  
The Veteran further indicated that he did not wish to pursue 
the restoration issue in January 2010 correspondence wherein 
he stated that he was "OK" with the mistake made and that 
"although I was not happy about the fact my compensation was 
being reduced, I took it in stride."  As the Veteran did not 
perfect the claim with respect to the restoration issue by 
filing a substantive appeal, the appeal lapsed as to that 
matter.


FINDINGS OF FACT

1.  Prior to April 29, 2003, the Veteran's bilateral pes 
planus was not shown to have been severe; it was not 
manifested by objective evidence of marked deformity, 
callosities, or indications of swelling on use.

2.  From April 29, 2003, the Veteran's bilateral pes planus 
is shown to have been severe, with evidence of marked 
deformity and pain on manipulation and use accentuated and 
indications of swelling on use; orthopedic appliances 
improve symptoms.

3.  At no time during the appeal period is the Veteran's 
bilateral pes planus shown to have been pronounced; marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, or severe spasm of the tendo Achillis on manipulation, 
and no improvement from orthopedic appliances were not 
shown.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, a 30 
percent, but no greater, rating is warranted for his 
bilateral pes planus effective from April 29, 2003 (but not 
earlier).  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Code (Code) 5276 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA) 

The VCAA, in part, describes VA's duties to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Mayfield v. Nicholson, 
444 F 3d. 1328 (Fed. Cir. 2006).  

As the rating decision on appeal granted service connection 
and assigned a disability rating and effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A January 2010 
SSOC provided notice on the "downstream" issue of 
entitlement to a higher rating and readjudicated the matter 
after the appellant and his representative responded and 
further development was completed.  38 U.S.C.A. § 7105; see 
Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  
Notably, a January 2007 letter also provided him with 
general disability rating and effective date criteria.  The 
Veteran has had ample opportunity to respond/supplement the 
record.  He has not alleged that notice in this case was 
less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 
137 (2008) (holding that "where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
issues").

The Veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in January 2002 and 
November 2009.  The findings reported on these examinations 
were detailed, took into account the Veteran's history, 
included X-rays of the feet, and are not charged to be 
inaccurate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(finding that VA must provide an examination that is 
adequate for rating purposes).  He has not identified any 
pertinent evidence that remains outstanding.  Thus, VA's 
duty to assist is met.  Accordingly, the Board will address 
the merits of the claim. 

II.  Factual Background and Legal Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings represent, as far as can practicably be 
determined the average impairment in earning capacity 
resulting from diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several 
grades of disability. 38 C.F.R. § 4.1.  

"Staged" ratings may be warranted if the claim involves the 
initial rating assigned with a grant of service connection.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  As this 
appeal is from the initial rating assigned with the grant of 
service connection, "staged" ratings are for consideration.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran's bilateral pes planus is rated under Code 5276 
which contains the criteria for the specific disability at 
issue (acquired flatfoot).  The Board has considered the 
applicability of other Codes; however, there is no evidence 
of weak foot (Code 5277), pes cavus (Code 5278), Morton's 
disease (Code 5279), hallux rigidus (Code 5281) malunion or 
nonunion of the tarsal or metatarsal bones (Code 5283) or 
"other foot injury" (Code 5284).  Consequently, rating the 
Veteran's pes planus under these Codes would be 
inappropriate.  Furthermore, no X-ray found arthritis, so 
rating the pes planus under Code 5010 would likewise be 
inappropriate.  38 C.F.R. §§ 4.59, 4.71a.  

Under Code 5276, a 10 percent rating is warranted for 
bilateral or unilateral moderate pes planus, evidenced by 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendon achillis, pain on manipulation and use 
of the feet.  Severe pes planus with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities is rated 30 percent, if 
bilateral, 20 percent, if unilateral.  Pronounced pes planus 
with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances, is rated 50 percent, if 
bilateral, 30 percent, if unilateral.  38 C.F.R. § 4.71a, 
Code 5276.

Prior to April 29, 2003 a higher (30 percent) rating is not 
warranted as the preponderance of the evidence is against a 
finding that the Veteran's bilateral pes planus was severe.  
The pertinent medical evidence consists of a 2002 VA 
examination report which assessed his pes planus as 
"moderate" and "symptomatic".  The examiner noted that he 
could heel walk and tiptoe "without too much trouble."  
September 2001 X-rays show normal bony alignment.  Thus, the 
preponderance of the evidence is against a rating in excess 
of 10 percent prior to April 29, 2003 as it shows that the 
Veteran's pes planus was not manifested by symptoms 
reflecting severe pes planus, such as callosities, swelling 
on use, and objective evidence of marked deformity.

A higher, 30 percent, rating is warranted for the Veteran's 
bilateral pes planus from April 29, 2003.  38 C.F.R. § 4.7.  
He has provided a private treatment record from Dr. R. B. 
Haas, which notes that on an April 29, 2003, visit, the 
Veteran had "moderate to severe pain midtarsal joint and 
subtalar joint, midfoot edema [swelling] . . . [and] severe 
abnormal pronation with subtalar joint varus deformity of 4 
degrees right foot and 5 degrees left foot."  See also May 
7, 2003, treatment record.  Dr. Haas also noted that the 
veteran had abducted antalgic gait and pain on manipulation.  
X-rays showed spurring of the first metatarsal joint 
bilaterally "which is commonly seen in abnormal pronation as 
well."  Dr. Haas concluded that the Veteran "has marked 
deformity of both feet due to abnormal pronation, resulting 
in joint swelling and pain and while patient has some relief 
with functional orthotics, patient still has marked pain and 
swelling after prolonged ambulation."

In November 2009 the Veteran was afforded a VA examination.  
He reported that he has pain almost every day and that he 
uses shoe inserts.  The examiner noted "severe bilateral 
pronation deformity" on X-rays ordered in connection with 
the examination.  The examiner concluded that the Veteran 
had "very painful" flat foot.

From April 29, 2003, both private treatment records from Dr. 
Haas and the VA medical examination show malalignment of the 
Veteran's feet, indicative of marked deformity.  The medical 
records for this period and the Veteran's statements have 
consistently indicated that he experiences significant pain, 
accentuated by use.  The private records also show that he 
experiences swelling.  Hence, despite the fact that not all 
symptoms are consistently present in both feet, the evidence 
of record presents a disability picture that more nearly 
approximates severe bilateral flatfoot, warranting a 30 
percent rating.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002) (rating criteria provide guidance as to the severity 
of symptoms contemplated for each rating; they are not all-
encompassing or an exhaustive list).  Therefore, extending 
the Veteran the benefit of the doubt as directed by 
38 C.F.R. § 4.3, the Board concludes that a 30 percent 
rating is warranted from April 29, 2003.  

The Board further concludes that a 50 percent rating is not 
appropriate for any period of time during the appeal.  The 
private treatment records and the 2009 VA medical note that 
the Veteran wears orthotics; a July 2003 private treatment 
record notes that they provide some significant relief of 
painful symptoms.  Furthermore, the evidence does not show 
severe spasm of the tendo achillis on manipulation.  
Accordingly, the pain and discomfort caused by the Veteran's 
bilateral pes planus is more accurately characterized as 
showing severe, as opposed to pronounced, symptoms.    

Regarding functional impairment, the 2009 VA medical 
examination noted that the Veteran's pes planus made yard 
work and training for the California Highway Patrol very 
painful.  However, he was able to do his current desk job 
without too much difficulty.  The examiner noted there was 
no additional limitation due to incoordination, weakness, 
fatigability, or lack or endurance.  Hence, although there 
is some functional loss, the Veteran's bilateral pes planus 
is adequately represented in the 30 percent rating currently 
assigned for severe pes planus as none of the functional 
loss is equivalent to extreme tenderness of the plantar 
surfaces of the feet, or marked inward displacement with 
severe spasm of the tendo achillis on manipulation.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).   

In summary, the Board finds that the evidence supports the 
assignment of a 30 percent, but no greater, rating for the 
Veteran's pes planus from April 29, 2003, but not earlier.  
38 C.F.R. § 4.71a.  See Fenderson V. West, 12 Vet. App 119, 
125-26 (1999).

Extra-Schedular Consideration

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-116 
(2008).  First, the AOJ or the Board must determine whether 
the evidence presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's 
level of disability and symptomatology and is found 
inadequate, the AOJ or Board must determine whether the 
Veteran's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the Rating Schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.  Id. 

The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b).  All 
symptoms (and associated impairment) of the Veteran's pes 
planus are encompassed by the schedular criteria for the 10 
and 30 percent "staged" ratings assigned.  Consequently, 
those criteria are not inadequate.  Furthermore, the Veteran 
has indicated that he has a "very successful career with the 
California Highway Patrol."  See the Veteran's statement of 
January 2010.  Finally, there is also no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization during the appeal period to suggest that the 
Veteran is not adequately compensated by the regular Rating 
Schedule.  In reaching this conclusion, the Board notes 
that, generally, the degrees of disability specified in the 
Rating Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several 
grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  
See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996).  


ORDER

A 30 percent rating is granted for the Veteran's bilateral 
pes planus, from April 29, 2003 (but not earlier), subject 
to the regulations governing the payment of monetary awards.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


